Name: 83/118/EEC: Commission Decision of 10 March 1983 approving the extended plan for the eradication of bovine tuberculosis presented by Italy (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  agricultural activity;  environmental policy;  EU finance
 Date Published: 1983-03-22

 Avis juridique important|31983D011883/118/EEC: Commission Decision of 10 March 1983 approving the extended plan for the eradication of bovine tuberculosis presented by Italy (Only the Italian text is authentic) Official Journal L 076 , 22/03/1983 P. 0024 - 0024*****COMMISSION DECISION of 10 March 1983 approving the extended plan for the eradication of bovine tuberculosis presented by Italy (Only the Italian text is authentic) (83/118/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/391/EEC of 17 May 1977 introducing Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle (1), and in particular Article 9 (2) thereof, Having regard to Council Directive 78/52/EEC of 13 December 1977 establishing the Community criteria for national plans for the accelerated eradication of brucellosis, tuberculosis and enzootic leucosis in cattle (2), and in particular Chapter III thereof, Having regard to Commission Decision 80/122/EEC of 21 December 1979 approving the plan for the accelerated eradication of tuberculosis submitted by Italy (3), Having regard to Council Directive 82/400/EEC of 14 June 1982 amending Directive 77/391/EEC and introducing a supplementary Community measure for the eradication of brucellosis, tuberculosis and leucosis in cattle (4), Whereas, by letter dated 15 December 1982, Italy notified the Commission of an extended plan to eradicate tuberculosis; Whereas, after examination and taking into account the success of the initial plan, the extended plan was found to comply with Directives 77/391/EEC, 78/52/EEC and 82/400/EEC; Whereas the extended plan ensures continuity with the measures put in hand under the initial plan; whereas the initial plan expired on 31 December 1982; Whereas the measures under the extended plan have been applied since 31 December 1982; whereas, consequently, the condition for financial participation by the Community has been met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; whereas the Fund Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The extended plan for the eradication of tuberculosis as applied by Italy from 31 December 1982 is hereby approved. Article 2 Financial participation by the Community shall be in respect of eligible expenditure on account of slaughterings taking place on or after 31 December 1982. Article 3 This Decision is addressed to Italy. Done at Brussels, 10 March 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 145, 13. 6. 1977, p. 44. (2) OJ No L 15, 19. 1. 1978, p. 34. (3) OJ No L 29, 6. 2. 1980, p. 27. (4) OJ No L 173, 19. 6. 1982, p. 18.